Case 2:20-cv-01445-PA-AFM Document 19 Filed 04/27/20 Page 1 of 1 Page ID #:108

 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                CV 20-01445 PA (AFMx)

12                Plaintiff,                      JUDGMENT
13         v.
14   COFFEE COFFEE LA LLC,
15                Defendant.
16
17
18         Pursuant to the Court’s April 27, 2020 Order dismissing plaintiff Chris Langer’s
19   Complaint pursuant to Federal Rule of Civil Procedure 41,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: April 27, 2020                           _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
